DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 4, 2020 has been entered.
 
Claim Objections
Claim 69 is objected to because of the following informalities:
Claim 69, lines 8-9, appears to have been amended without proper strikethrough – “
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 52-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims:
Claims 52, 57, 58, 63, 64, 68 and 69 – “said flexible IR reflective transparent conductive film” (considered as “said flexible IR reflective metallized-coated transparent conductive film” for consistency); and
Claim 69 – “the amount of electric field applied”.
Claims 53-56, 59-62, 65-67 and 70-74 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-73 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 9,904,129), hereinafter “Min”, in view of Hakemi (US 5,843,333), both of record.

Regarding claim 52, Min discloses a solar absorbing-reflective film (see Figs. 1-4), wherein said solar absorbing-reflective film comprises:
a flexible infra-red (IR) reflective metalized-coated transparent conductive film (20) (102; abstract, col. 4, lines 54-56, col. 5, lines 3-13 and 24-32, and col. 6, lines 45-54);
a flexible transparent conductive film (30) (102; abstract, col. 4, line 59 – col. 5, line 2 and col. 6, lines 3-9);
at least one layer of liquid crystal dispersion (101; col. 2, lines 30-34 and col. 2, line 64 – col. 3, line 10) located between said flexible IR reflective transparent conductive film and said flexible transparent conductive film (10) (see Figs. 2 and 4); and,
at least one electrical contact in communication with said flexible transparent conductive film (col. 2, lines 10-21).
Min fails to explicitly disclose said liquid crystal dispersion comprising metal-organic mesogen dye compositions.
However, Hakemi discloses a solar absorbing-reflective film (col. 6, lines 6-19), wherein a layer of liquid crystal dispersion comprises metal-organic mesogen dye compositions (col. 6, lines 23-33, col. 8, lines 7-10, col. 58, Example 11, and col. 63, Example 19).


Regarding claim 53, Min discloses wherein said flexible IR reflective metalized-coated transparent conductive film (102) is composed of a material selected from the group consisting of silver, gold, titanium dioxide, bronze, stainless steel and any combination thereof (col. 6, lines 45-54).

Regarding claim 54, Min discloses wherein said at least one layer of liquid crystal dispersion (101) is characterized by at least one of the following:
said liquid crystal dispersion comprises nematic liquid crystal mixture (col. 2, lines 54-59 and col. 3, lines 25-37);
said liquid crystal dispersion comprises a cholesteric liquid crystal mixture characterized by broad-band wavelength reflecting capabilities (col. 2, lines 54-59, col. 3, lines 25-37, and col. 4, lines 9-48);
said liquid crystal dispersion comprises chiral nematic mixtures of liquid crystal in said liquid crystal dispersion adapted to behave as a broadband cholesteric phase (col. 2, lines 54-59, col. 3, lines 25-37, and col. 4, lines 9-48); and
any combination thereof.

claim 55, Min discloses wherein said solar absorbing-reflective film is integrated within a liquid crystal device, and said device is a flexible electrooptical liquid crystal device (see Figs. 1-4 and abstract).

Regarding claim 56, Min discloses wherein said liquid crystal dispersion (101) is characterized by at least one of the following:
liquid crystal dispersion morphology in polymer matrix of nano-droplets, micro-droplets, macro-droplets or network gel (col. 2, line 64 – col. 3, line 24 and col. 3, lines 60-67);
said liquid crystal dispersion comprises liquid crystals made by phase separation methods (col. 3, lines 1-10);
said liquid crystal dispersion comprises liquid crystals made by micro-encapsulation methods (col. 2, lines 30-39);
said liquid crystal dispersion contains dichroic organic and metal-organic compositions (col. 2, lines 10-29 and col. 4, lines 9-48); and,
said liquid crystal dispersion is selected from the group consisting of PDLC, PNLC, and PSCT (col. 2, line 64 – col. 3, line 24).

Regarding claim 57, Min discloses wherein said flexible IR reflective transparent conductive film (102) is made of a material selected from the group consisting of:
a transparent coating (col. 4, line 59 – col. 5, line 2, col. 6, lines 3-9, col. 7, lines 18-30, and col. 8, lines 14-17);
a conductive polymer coating (col. 3, lines 38-51); and,
any combination thereof.

Regarding claim 58, Min discloses wherein said solar absorbing-reflective film is characterized by at least one characteristic selected from the following:
said flexible transparent conductive film is coated with a reflectivity enhancer (col. 7, line 66 – col. 8, line 40);
said flexible IR reflective transparent conductive film is coated with a reflectivity enhancer (col. 7, line 66 – col. 8, line 40);
said liquid crystal dispersion comprises a cholesteric liquid crystal mixture characterized by a broad-band wavelength reflecting capability characterized by a pitch in an IR region (col. 2, lines 64-67 and col. 3, lines 25-37); and,
transparency of said solar absorbing-reflective film is dynamically controlled by an amount of electric field (col. 2, lines 10-21).

Regarding claim 59, Min discloses wherein said liquid crystal dispersion comprises a cholesteric liquid crystal mixture characterized by a broad-band wavelength reflecting capability, said cholesteric mixture further characterized by at least one of the following:
said cholesteric liquid crystal mixture comprises at least two different layers of cholesteric materials having opposite chirality orientations (col. 2, lines 54-67 and col. 3, lines 25-37); and,
said cholesteric liquid crystal mixture is a mix of opposite chirality orientation cholesteric materials encapsulated by a micro-encapsulation technique (col. 2, lines 30-67 and col. 3, lines 25-37).

claim 60, Min discloses wherein said solar absorbing-reflective film comprises at least one selected from the group consisting of:
a pattern (see Figs. 1-4 and abstract); and,
a low-definition display or signage (see Figs. 1-4 and abstract).

Regarding claim 61, Min discloses wherein said solar absorbing-reflective film is retrofitted into an already existing surface (see Figs. 1-4 and abstract).

Regarding claim 62, Min discloses wherein said liquid crystal dispersion is characterized by bi-stable capabilities (col. 2, lines 10-53).

Regarding claim 63, Min discloses a method for manufacturing a solar absorbing-reflective film (see Figs. 1-4), comprising:
providing at least one flexible infra-red (IR) reflective metallized-coated transparent conductive film (20) (102; abstract, col. 4, lines 54-56, col. 5, lines 3-13 and 24-32, and col. 6, lines 45-54);
providing at least one flexible transparent conductive film (30) (102; abstract, col. 4, line 59 – col. 5, line 2 and col. 6, lines 3-9);
positioning, between said flexible IR reflective transparent conductive film and said flexible transparent conductive film, at least one layer of liquid crystal dispersion (10) (101; col. 2, lines 30-34 and col. 2, line 64 – col. 3, line 10; see Figs. 2 and 4); and,
connecting an electrical contact to said flexible transparent conductive film (see Figs. 1-4 and col. 2, lines 10-21).

However, Hakemi discloses a method for manufacturing a solar absorbing-reflective film (col. 6, lines 6-19), wherein said step (c) further comprises a step of introducing metal-organic mesogens dyes compositions in said at least one layer of liquid crystal dispersions (col. 6, lines 23-33, col. 8, lines 7-10, col. 58, Example 11, and col. 63, Example 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein said step (c) further comprises a step of introducing metal-organic mesogens dyes compositions in said at least one layer of liquid crystal dispersions, as in Hakemi, into the method of Min to reduce the applied switching voltages and times by virtue of control of the resistivity/conductivity of the liquid crystal and the polymer (Hakemi, col. 5, lines 33-45).

Regarding claim 64, Min discloses wherein said flexible IR reflective transparent conductive film (102) is composed of a material selected from the group consisting of silver, gold, titanium dioxide, bronze, stainless steel and any combination thereof (col. 6, lines 45-54).

Regarding claim 65, Min discloses wherein said at least one layer of liquid crystal dispersion (101) is characterized by at least one of the following:
said at least one layer of liquid crystal dispersion is made of nematic mixtures of liquid crystal adapted to reflect energy in a static solar-reflection mode (col. 2, lines 54-59, col. 3, lines 25-37, and col. 4, lines 9-48);

said at least one layer of liquid crystal dispersion is made of nematic mixtures of liquid crystal further comprising chiral nematic mixtures, adapted to behave as a broadband cholesteric mixture (col. 2, lines 54-59, col. 3, lines 25-37, and col. 4, lines 9-48).

Regarding claim 66, Min discloses wherein said solar absorbing-reflective film is integrated within a liquid crystal device, and said device is a flexible electro-optical liquid crystal device (see Figs. 1-4 and abstract).

Regarding claim 67, Min discloses wherein said liquid crystal dispersion (101) is characterized by at least one of the following:
a liquid crystal dispersion morphology in polymer matrix selected from the group consisting of nano-droplets, micro-droplets, macro-droplets, and network gel (col. 2, line 64 – col. 3, line 24 and col. 3, lines 60-67);
said liquid crystal dispersion is made by phase separation methods (col. 3, lines 1-10);
said liquid crystal dispersion is made by micro-encapsulation methods (col. 2, lines 30-39);

said liquid crystal dispersion is selected from the group consisting of PDLC, PNLC, and PSCT (col. 2, line 64 – col. 3, line 24).

Regarding claim 68, Min discloses wherein said flexible IR reflective transparent conductive film (102) is made of a material selected from the group consisting of:
a transparent coating (col. 4, line 59 – col. 5, line 2, col. 6, lines 3-9, col. 7, lines 18-30, and col. 8, lines 14-17);
a conductive polymer coating (col. 3, lines 38-51); and,
any combination thereof.

Regarding claim 69, Min discloses wherein said solar absorbing-reflective film is characterized by at least one of the following:
said flexible IR reflective transparent conductive film is coated with an enhanced reflective film (col. 7, line 66 – col. 8, line 40);
said flexible transparent conductive film is coated with an enhanced reflective film (col. 7, line 66 – col. 8, line 40);
said liquid crystal dispersion comprises broad-band cholesteric materials comprising cholesteric pitch in visible or IR region (col. 2, lines 64-67 and col. 3, lines 25-37); and,
said transparency of said solar absorbing-reflective film is dynamically controlled by the amount of electric field applied (col. 2, lines 10-21).

Regarding claim 70, Min discloses wherein said liquid crystal dispersion comprises a cholesteric mixture and is characterized by at least one of the following:
said liquid crystal dispersion comprises at least two different layers of cholesteric materials having opposite chirality orientations (col. 2, lines 54-67 and col. 3, lines 25-37); and,
said liquid crystal dispersion is a mix of opposite chirality orientation cholesteric materials encapsulated by a micro-encapsulation technique (col. 2, lines 30-67 and col. 3, lines 25-37).

Regarding claim 71, Min discloses retrofitting said solar absorbing-reflective film into an already existing surface (see Figs. 1-4 and abstract).

Regarding claim 72, Min discloses wherein said solar absorbing-reflective film comprises at least one selected from the group consisting of:
a pattern (see Figs. 1-4 and abstract); and,
a low-definition display or signage (see Figs. 1-4 and abstract).

Regarding claim 73, Min discloses wherein said solar absorbing-reflective film is bi-stable (col. 2, lines 10-53).

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 9,904,129) in view of Hakemi (US 5,843,333), as applied to claim 52 above, and further in view of Yu (US 10,620,431).

Regarding claim 74, Min discloses wherein IR reflection of said solar absorbing-reflective film is dynamically controlled by an electric field applied (col. 2, lines 10-53, col. 4, lines 49-58, and col. 5, lines 3-13; dynamically controlled by switching between voltage applied and not applied).
Min does not explicitly disclose wherein IR reflection of said solar absorbing-reflective film is dynamically controlled by an amount of electric field applied.
However, Yu discloses a solar absorbing-reflective film (see Figs. 2-8), wherein IR reflection of said solar absorbing-reflective film is dynamically controlled by an amount of electric field applied (see Figs. 9 and 11 and col. 13, lines 4-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein IR reflection of said solar absorbing-reflective film is dynamically controlled by an amount of electric field applied, as in Yu, into the film of Min and Hakemi to control the intensity, phase, or polarization modulation desired for one or more wavelengths of the radiation incident to the film.

Response to Arguments
Applicant’s arguments filed May 4, 2020 have been fully considered but they are not persuasive.  Applicant has argued regarding amended independent claims 52 and 63 that Min discloses a composite layer, whereas the conductive films of the instant application are not a composite.
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single layer ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Therefore, the previous grounds of rejection under 35 U.S.C. 103 over Min in view of Hakemi have been maintained and modified as necessary due to the amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The references of Clevenger et al. (US 2011/0100420) and Taheri et al. (US 2014/0320776) disclose solar absorbing-reflective films.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 8:30am-6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/PAISLEY L WILSON/Primary Examiner, Art Unit 2871